Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kee Mew (US. 2016/0336667 A1).
In Regards to Claim 1:
Kee teaches an electrical connector (1), comprising: 
an insulating body (11) comprising a pair of side portions (See Reproduced Drawing 1) extending in a longitudinal direction, and a pair of tower portions (112) connected to respective ends of the pair of side portions (See Reproduced Drawing 1), wherein the pair of side portions (See Reproduced Drawing 1) and the pair of tower portions (112) form a longitudinal card slot (111), and the ends of the card slot (111) extend into respective ones of the pair of tower portions (112); and 
a reinforcing member (114) arranged in one or both of the tower portions (112), wherein a cross section of the reinforcing member (114) is U-shaped, an opening (See Reproduced Drawing 1) of the U shape faces the card slot (111), and an end portion of the card slot (111) extends into the opening (See Reproduced Drawing 1) of the U-shape.
In Regards to Claim 2:
Kee teaches the electrical connector according to claim 1, wherein one or both of the tower portions (112) comprise an insertion slot (1131/1132) holding the reinforcing member (114).
In Regards to Claim 3:
Kee teaches the electrical connector according to claim 2, wherein the insertion slot (1131/1132) extends to top surfaces of the tower portions (112).
In Regards to Claim 10:
Kee teaches the electrical connector according to claim 1, wherein the card slot (111) comprises a card inserted groove (See Reproduced Drawing 1) and a pair of card locked grooves (See Reproduced Drawing 1); the card inserted groove (See Reproduced Drawing 1) is located between the pair of side portions (See Reproduced Drawing 1) and extends in the longitudinal direction; the pair of card locked grooves (See Reproduced Drawing 1) are respectively located on side surfaces, facing each other, of the pair of tower portions (112), and extend in a vertical direction; and lower ends of the pair of card locked grooves (See Reproduced Drawing 1) are respectively connected to two ends of the card inserted groove (See Reproduced Drawing 1).
In Regards to Claim 11:
Kee teaches an electrical connector (1), comprising: 
an insulating body (11), wherein the insulating body (11) comprises a side body (See Reproduced Drawing 1) extending in a longitudinal direction and a tower portion (112) protruding upward from an end of the side body (See Reproduced Drawing 1); and a latch (116) connected to an end of the insulating body (11), wherein the latch (116) is configured to lock a printed circuit board (2) when the printed circuit board (2) is connected to the electrical connector (1), wherein a transverse width of the part of the latch (116) at least above the side body (See Reproduced Drawing 1) and a transverse width of the tower portion (112) are less than a transverse width of the side body (See Reproduced Drawing 1).
In Regards to Claim 12:
Kee teaches the electrical connector according to claim 11, wherein the electrical connector (1) further comprises a reinforcing member (114) arranged on the tower portion (112).
In Regards to Claim 13:
Kee teaches the electrical connector according to claim 12, wherein the reinforcing member (114) wraps at least a part of the tower portion (112) from the outer side of the tower portion (112).
In Regards to Claim 14:
Kee teaches the electrical connector according to claim 12, wherein the reinforcing member (114) is embedded in the tower portion (112).
In Regards to Claim 15:
Kee teaches the electrical connector according to claim 12, wherein a recess (1129) is disposed in the tower portion (112), and the recess (1129) extends to the top surface of the tower portion (112), so that the reinforcing member (114) is inserted into the recess (1129) from the top of the tower portion (112).
In Regards to Claim 16:	
Kee teaches the electrical connector according to claim 15, wherein the insulating body (11) is provided with a slot (111) extending along the longitudinal direction, the slot (111) is configured to receive a printed circuit board (2), the slot (111) extends from the side body (See Reproduced Drawing 1) to the tower portion (112), the tower portion (112) comprises a pair of side walls (See Reproduced Drawing 1) on both sides of the slot (111) and an end wall (See Reproduced Drawing 2) at the end of the slot (111), the recess (1129) comprises a pair of side recesses (1129) in the pair of side walls (See Reproduced Drawing 1) respectively and an end recess (See Reproduced Drawing 2) in the end wall (See Reproduced Drawing 2), and the end recesses (See Reproduced Drawing 2) is connected between the pair of side recesses (See Reproduced Drawing 1).
In Regards to Claim 17:
Kee teaches the electrical connector according to claim 15, wherein the top of the reinforcing member (114) is provided with a hand-held portion (1141).
In Regards to Claim 19:
Kee teaches the electrical connector according to claim 12, wherein the reinforcing member (114) is disposed on the upper part of the tower portion (112).
In Regards to Claim 20:
Kee teaches the electrical connector according to claim 11, wherein when the latch (116) is in a locking position of locking a printed circuit board (2), the latch (116) extends to the inner of the tower portion (112) to engage with the tower portion (112).

    PNG
    media_image1.png
    756
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    862
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 4-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 4-9, these limitations, in combination with remaining limitations of claims 4-9, are neither taught nor suggested by the prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831